Citation Nr: 0322455	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-37 176A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and M.C.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from May 1966 to April 1969 
and from February 1975 to February 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from June 1993 and June 1995 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The RO in Roanoke, Virginia, now has jurisdiction over 
the case, and that office forwarded the appeal to the Board. 

The veteran and a friend testified at an RO hearing in 
February 1996.  It later was determined the veteran also 
wanted a hearing before the Board in Washington, D.C.  His 
hearing at the Board was scheduled for March 2002, but he 
failed to report for it.  He also has not since offered an 
explanation for his absence or requested that his hearing be 
rescheduled.  So the Board will review his case as if he 
withdrew his request for a Board hearing.  See 38 C.F.R. 
§ 20.702(d) (2002).  

In June 2002, the Board, itself, undertook development of the 
evidence pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The veteran was notified of this additional 
development in a November 2002 letter.  

As a result of the Board's development, records were obtained 
from the Railroad Retirement Board.  VA outpatient treatment 
records also were obtained, and the Board sent the veteran a 
letter in November 2002 concerning the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which has been codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).



On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit"), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 
invalidated a portion of the Board's development 
regulations-specifically, 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence obtained on its own initiative 
without having to either remand the case to the RO 
for initial consideration or obtain the veteran's waiver.  

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Based on that GC opinion, the Board continued, for a short 
time, to request development via the Board's Evidence 
Development Unit (EDU).

Recently, though, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
the Veterans Benefits Administration (VBA) would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and 
ensure that all development requested in the 
Board's June 2002 development memorandum has been 
completed.  If not, take corrective action.  This 
includes ensuring that all notice and development 
required by the VCAA has been completed.  (Note:  
The Board sent the veteran a VCAA letter in 
November 2002, as an enclosure, but a copy of that 
enclosure is not in the claims file-only the main 
letter is.  So the RO needs to send the veteran 
another VCAA letter.)

2.  The veteran also has not been examined as 
requested in the Board's June 2002 development 
memorandum.  So schedule him for a VA psychiatric 
examination to obtain a medical opinion concerning 
the severity of his PTSD and polysubstance abuse.  
Send the claims files to the examiner so he can 
review the veteran's pertinent medical history.  
If possible, the examiner should distinguish the 
symptoms that are attributable to the service-
connected PTSD from those that are caused by other 
psychiatric conditions (polysubstance abuse, etc.) 
which are not service connected.  Also indicate 
how the symptoms attributable to the PTSD, as 
opposed to the other conditions, affect the 
veteran occupationally and socially in terms of 
the applicable rating criteria.  This includes 
providing a Global Assessment of Functioning (GAF) 
score consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  And explain what 
the assigned score means.  Furthermore, indicate 
whether the veteran's service-connected 
disabilities, alone, preclude substantially 
gainful employment.  Discuss the rationale for the 
opinion.

3.  Readjudicate the claims on appeal in light of 
the additional evidence obtained, including as a 
result of the Board's development in June 2002.  

4.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also given them time to submit 
additional medical or other evidence in response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


